DELAWARE VIP® TRUST Delaware VIP High Yield Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses dated April 29, 2016 Effective as of the date of this supplement, the following replaces the information in the summary prospectus section entitled “Who manages the Series? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware statutory trust) Portfolio managers Title with Delaware Management Company Start date on the Series John P. McCarthy Senior Vice President, Senior Portfolio Manager, Co-Head of Credit Research December 2012 Adam H. Brown, CFA Senior Vice President, Senior Portfolio Manager November 2014 Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 Delaware Management Company (Manager) is an indirect wholly owned subsidiary of Macquarie Group Limited (MGL). Neither the Manager nor its affiliates referred to in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL), a subsidiary of MGL and an affiliate of the Manager. MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. The Series is governed by U.S. laws and regulations. Please keep this Supplement for future reference. This Supplement is dated October 12, 2016.
